office_of_chief_counsel internal_revenue_service memorandum cc pa cbs br1 gl-109638-03 uilc date date number release date to associate area_counsel sb_se las vegas from mitchel s hyman subject senior technician reviewer branch collection bankruptcy summonses procedure administration sec_6673 and cdp rights this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue must the internal_revenue_service service provide an sec_6330 notice and right to a hearing before serving a levy to collect an sec_6673 penalty conclusion sec_6330 and require that notice be given to a taxpayer when the service intends to levy to collect the amount of the unpaid tax because the sec_6673 penalty is collected in the same manner as a tax notice and a right to a hearing must be given to the taxpayer background when the tax_court determines that a taxpayer is making frivolous arguments it has the discretion to impose sec_6673 penalties against a taxpayer see 115_tc_576 119_tc_252 sec_6673 states that whenever it appears to the tax_court that proceedings have been instituted or maintained by the taxpayer primarily for delay the taxpayer’s position in such proceedings is frivolous or groundless or the taxpayer unreasonably failed to pursue gl-109638-03 available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure the taxpayer can appeal the imposition of a sec_6673 penalty to the appropriate federal appellate court after the tax_court case becomes final the service assesses the penalty if a taxpayer fails to pay the penalty after being issued notice_and_demand the liability is assigned to compliance for collection however compliance has been holding cases involving sec_6673 penalties as they are unsure whether taxpayers receive sec_6330 rights for these liabilities law and analysis sec_6671 states that penalties and liabilities provided for by subchapter_b are to be assessed and collected in the same manner as taxes a sec_6673 penalty is a penalty provided for by subchapter_b thus sec_6673 penalties are assessed and collected in the same manner as a tax sec_6330 states that no levy may be made on any person unless such person has been notified in writing of their right to a hearing before such levy is made sec_6330 states that the required notice must include the amount of the unpaid tax when read together these subsections provide that the service must give notice to the taxpayer in order to levy to collect an unpaid tax because the sec_6673 penalty is assessed and collected as a tax notice must be given to the taxpayer when the service intends to levy to collect this penalty sec_6330 states in pertinent part that the service is required to notify a person of the right to a hearing only once for the taxable_period to which the unpaid tax relates a penalty imposed under sec_6673 does not relate to a taxable_period but instead is imposed for the act of making frivolous arguments you accordingly suggest that the requirements of sec_6330 only apply to taxes that relate to a taxable_period we conclude that that in using the phrase taxable_period congress did not intend to limit the type of taxes that are subject_to the sec_6330 requirements congress intended that taxpayers have rights under sec_6330 with respect to collection of assessed taxes generally and there is no suggestion in the language of the statute or the legislative_history that it was attempting to carve out a sec_6330 states in full in general-no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made such notice shall be required only once for the taxable_period to which the unpaid tax in paragraph a relates gl-109638-03 category of nonperiod-based taxes the controlling language in determining whether sec_6330 applies is the term unpaid tax you argue that because a sec_6673 penalty is not included in the list of additional assessments that would require a second notice according to sec_301_6330-1 q a-d1 sec_6330 rights should not be given for the collection of a penalties sec_301_6330-1 q a-d1 states that a taxpayer is entitled to more than one pre-levy hearing under sec_6330 for the same tax period where the tax involved is a different type of tax or where the same type of tax is involved but the amount of the tax has changed as a result of an additional_assessment of tax for that period or an additional accuracy related or filing-delinquency penalty has been assessed this provision further states that a taxpayer is not entitled to an additional hearing under sec_6330 if the additional assessments represent accruals of interest or penalties we conclude that this regulation is not applicable because the sec_6673 penalty is not directly related to an underlying tax_liability or return but is instead imposed for conduct in the tax_court proceeding thus the sec_6673 penalty is not for the same tax period within the meaning of sec_301_6330-1 q a-d1 you also argue that congress originally intended that sec_6673 act as a reimbursement to the government for costs incurred in responding to frivolous arguments and so it is more in the nature of a damages provision rather than a penalty provision however you concede that it is now undisputed that sec_6673 is a penalty provision for which no financial damages need be proven by the government 102_tc_596 we further note that it could undermine the service’s authority to assess and collect these penalties if we argued that sec_6671 was not controlling for sec_6330 purposes we believe that the safest course from a tax_administration perspective is to treat the sec_6673 penalties like other taxes for all purposes assessment collection and sec_6330 rights you also argue that a separate hearing under sec_6330 for the sec_6673 penalty is not warranted because the taxpayer already had the opportunity to protest the imposition of the penalty in the tax_court case and had the opportunity to appeal the penalty award we concede that the taxpayer cannot challenge the penalty on the merits in the sec_6330 hearing the taxpayer’s prior opportunity to contest the penalty precludes the taxpayer from challenging the merits of the penalty under sec_6330 and also pursuant to the doctrine_of res_judicata however the taxpayer can still raise some limited issues including eligibility for an installment_agreement and whether the proposed collection action balances the need for efficient collection_of_taxes against the taxpayer’s concern that any collection action be no more intrusive than necessary so a sec_6330 hearing would still serve a limited function we note in this regard that a penalty for promoting_abusive_tax_shelters under sec_6700 is another penalty imposed by the internal_revenue_code that is not connected to a taxable_period see 881_f2d_340 6th cir gl-109638-03 we thus conclude that since the sec_6673 penalty is to be treated as a tax a notice offering a right to a hearing under sec_6330 must be sent to the taxpayer your office has made a separate request for advice as to whether the sec_6673 penalty can be compromised in a sec_6330 proceeding we are still evaluating this issue and will address it in a separate memorandum to be issued to your office in the near future this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
